1. The Superior Court had power to remand the case to the board of appeals (board) for further findings and a statement of the board’s reasons for granting-the variance. Roberts-Haverhill Associates v. City Council of Haverhill, 2 Mass. App. Ct. 715, 717-719 (1974) . O’Brian v. Board of Appeals of Brockton, 3 Mass. App. Ct. 740 (1975) . 2. The board was not required to take the further action directed within either of the appeal periods set out in G. L. c. 40A, § 21 (as in effect prior to St. 1973, c. 1114, §4). The board could and did take its further action within a reasonable time. 3. Nothing in G. L. c. 40A, § 17 (as amended through St. 1973, c. 296, § 2) or § 18 (as amended through St. 1971, c. 1018), required the board to hold a further public hearing in order to consider the evidence taken at the first hearing or make further findings based on that evidence. Selectmen of Kingston v. Board of Appeals of Kingston, 3 Mass. App. Ct. 704 (1975). The judgment entered on August 23, 1974, is affirmed with double costs from September 23,1974.

So ordered.